DETAILED ACTION
This office action is in response to decision by the pre-appeal conference on 03/23/2021.
Claims 1-15 are pending of which claims 1, 5 and 9 are independent claims.
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
Examiner objects Applicant did not clearly made a distinction between the satellite gateway and mobile communication system that includes base stations in the instant application, for example, Applicant, in claims 1-3, 5-7, 9-10 and 12, is claiming TAID as  satellite gateway feature without improvement to make the satellite gateway to be able to offer this feature,  and applicant also, in claims 3, 7, 12, 13, 14 and 15,  is claiming  handover as feature of satellite gateway without making improvement on the satellite gateway for the satellite gateway to be able to handover to another satellite gateway a UT. See the office action for more information 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 8-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US. Pub. 20070192805 to Dutta (hereinafter “Dutta”).


Regarding claim 1: Dutta discloses a  user terminal (UT) for a mobile satellite communications system, comprising: at least one processor; wherein, when initiating establishment of a radio connection 20070192805, paragraph[0080], FIG. 5-6, after an initial handshake and receives a broadcast channel and other updates a user terminal may decides to end reception of the broadcast signal and may send a termination request to the satellite gateway, the processor is configured to control the UT to transmit a connection request message to a first satellite gateway (SGW) (20070192805, see paragraph [0021],  a user terminal initiates communication and determines the communication quality  and send  an indication of quality to a satellite gateway, and the indication of quality may include an indication of signal strength, signal to noise ratio, signal to interference ratio and/or bit error rate and see paragraph [0025], a satellite gateway provides information to a user terminal that may include transmitting information from a satellite gateway to the user terminal  as the information becomes available to the satellite gateway ) of the mobile satellite communications system (20070192805, see paragraph [0023], employing mobility management features of a cellular satellite mobile communication system using a cellular satellite, a user terminal may communicate with the space-based component including the satellite using a frequency in the satellite frequency band and may subsequently communicate with the ancillary terrestrial component, also using a frequency in the satellite frequency band, a component of wireless communications from a wireless terminal and/or BTS located in a different satellite cell over a satellite frequency and  it should be noted that TAID is a feature of the mobile system see paragraph[0071]), 

wherein the connection request message includes position information identifying a current location of the UT and a UT identifier (UTID), wherein the processor is further configured to process a connection setup message received by the UT in response to the connection request message (20070192805, see paragraph[0069], a user terminal sends a broadcast channel request message to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], a broadcast channel request message  may include a requested channel number and an identification of the user terminal, and the broadcast channel request message may  include a precise user location obtained from a GPS receiver in the user terminal), wherein the connection setup message includes a first tracking area identifier (TAID) that identifies 20070192805, see paragraph [0071], a mobile station ID (MS_ID) is a TAID, which is an ID that identifies the user terminal )a one of a plurality of tracking areas that is associated with the current location of the UT, and wherein the processor is further configured to, after processing the connection setup message, control the UT to transmit a connection complete message to the first SGW, together with an attach request message for a core network of the mobile satellite communications system, which includes the first TAID (20070192805, see paragraph [0071], a channel_no as parameter identifies the particular broadcast channel from potential many other channels that is allocated to the user and a mobile station ID (MS_ID) is a TAID, which is an ID that identifies the user terminal and may be either a temporary ID assigned by the satellite gateway, similar to TMSI in GSM, or directly traceable to the electronic serial number of the user terminal, such as the IMSI (International Mobile Subscriber Identity) in GSM ).  

Regarding claim 2 : Dutta discloses the UT according to claim 1, wherein: the processor is configured to control the UT to transmit a position verification message to the first SGW when the UT moves to a new location more than a predetermined threshold distance from its previously reported location, wherein the position verification message includes updated position information identifying a new location of the UT20070192805, see paragraph[0069], a user terminal sends a broadcast channel request message to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], a broadcast channel request message  may include a requested channel number and an identification of the user terminal, and the broadcast channel request message from the user terminal may  include a precise user location obtained from a GPS receiver in the user terminal, and see paragraph [0060], a location update is performed in  the satellite gateway (in the case of a user terminal entering a spotbeam) or in the Ancillary Terrestrial Component (ATC)  (in the case of a user terminal  entering an ATC cell) may send a notification to the broadcast controller identifying the user terminal, and the notification may also include authentication information about the user terminal, the broadcast controller may retrieve a profile associated with the user terminal  from the database and check the profile to determine if the user terminal is associated with a subscription to a program that is currently being broadcast by the broadcast controller, and if applicable, the broadcast controller may also verify the authenticity of the user terminal); the processor is further configured to process a response message received by the UT in response to the position verification message 20070192805, see paragraph[0069], a user terminal sends a broadcast channel request message to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], a broadcast channel request message  may include a requested channel number and an identification of the user terminal, and the broadcast channel request message from the user terminal may  include a precise user location obtained from a GPS receiver in the user terminal), which includes either the first TAID when the new location of the UT is associated with the one tracking area or a second TAID that identifies another of the plurality of tracking areas that is associated with the new location of the UT; and the processor is further configured to determine whether the response message includes the first TAID or the second TAID( 20070192805, see paragraph [0071], a channel_no as parameter identifies the particular broadcast channel from potential many other channels that is allocated to the user and a mobile station ID (MS_ID) is a TAID, which is an ID that identifies the user terminal and may be either a temporary ID assigned by the satellite gateway, similar to TMSI in GSM, or directly traceable to the electronic serial number of the user terminal, such as the IMSI (International Mobile Subscriber Identity) in GSM. Note: a new TAID may only be configured when for a new Mobil communication system which can only be happening when there is a handover) , and to control the UT to transmit a tracking area update message to the first SGW for the core network when it is determined that the response includes the second TAID, wherein the tracking area update message includes the second TAID (20070192805, 20070192805, see paragraph [0071], the second  TAID, which is an ID that identifies the user terminal and may be either a temporary ID assigned by the satellite gateway, similar to TMSI in GSM, or directly traceable to the electronic serial number of the user terminal, such as the IMSI (International Mobile Subscriber Identity) in GSM  and see paragraph [0060], a location update is performed in  the satellite gateway (in the case of a user terminal entering a spotbeam) or in the Ancillary Terrestrial Component (ATC)  (in the case of a user terminal  entering an ATC cell) may send a notification to the broadcast controller identifying the user terminal, and the notification may also include authentication information about the user terminal, the broadcast controller may retrieve a profile associated with the user terminal  from the database and check the profile to determine if the user terminal is associated with a subscription to a program that is currently being broadcast by the broadcast controller, and if applicable, the broadcast controller may also verify the authenticity of the user terminal, and see paragraph [0094],  FIGS. 7 and 8. Referring to FIG. 7 (in conjunction with FIG. 4), a satellite gateway may receive a location update from a user terminal that is located in a spotbeam  (referred to herein as a primary spotbeam), the satellite gateway may then receive a program request (request broadcast_channel_ON) message from the user terminal in that location). 

Regarding claim 4 : Dutta discloses the UT according to claim 1, wherein the connection complete message includes a gateway identifier (GWID) that identifies the first SGW as the gateway that is servicing the UT for the connection (20070192805, paragraph [0025], a satellite gateway provides information to a user terminal that may include transmitting information from a satellite gateway to the user terminal  include identification information of the gateway and receives new information  as the information becomes available to the satellite gateway and  see paragraph [0072], a user terminal may perform  a subscription to the satellite gateway using the initial received information from the satellite gateway to receive future).  

Regarding claim 5: Dutta discloses a method for managing tracking areas for a user terminal (UT) of a mobile satellite communications system, comprising: when initiating establishment of a radio connection20070192805, paragraph[0080], FIG. 5-6, after an initial handshake and receives a broadcast channel and other updates a user terminal may decides to end reception of the broadcast signal and may send a termination request to the satellite gateway by the UT, transmitting, by the UT, a connection request message to a first satellite gateway (SGW) of the mobile satellite communications system (20070192805, paragraph [0067], FIG. 4-5, a user terminal located in a satellite service area powers on and receives a satellite forward control channel (FCC), such as the broadcast control channel (BCCH) in GSM, the user terminal then logs onto the cellular satellite communication system via a registration handshake procedure; the act of logging on, or registering, informs the satellite gateway of the general location of the user terminal relative to spotbeam identities (IDs) of the cellular satellite system, this is also referred to as performing a location update; the identity of the spotbeam in which the user terminal  is registered is recorded in the home location register (HLR) of the satellite network, which may be co-located with the satellite gateway; the user terminal itself is identified by a unique identifier, such as,  an electronic serial number, a temporary station identifier, such as a TMSI used in GSM, may be assigned to the user terminal to avoid repeatedly sending the electronic serial number of the user terminal over the air interface, and the TMSI is TAID  ), wherein the connection request message includes position information identifying a current location of the UT and a UT identifier (UTID) 20070192805, see paragraph[0069], a user terminal sends a broadcast channel request message to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], a broadcast channel request message  may include a requested channel number and an identification of the user terminal, and the broadcast channel request message may  include a precise user location obtained from a GPS receiver in the user terminal; processing a connection setup message received by the UT in response to the connection request message, wherein the connection setup message includes a first tracking area identifier (TAID) that identifies a one of a 20070192805, see paragraph [0023], employing mobility management features of a cellular satellite mobile communication system using a cellular satellite, a user terminal may communicate with the space-based component including the satellite using a frequency in the satellite frequency band and may subsequently communicate with the ancillary terrestrial component, also using a frequency in the satellite frequency band, a component of wireless communications from a wireless terminal and/or BTS located in a different satellite cell over a satellite frequency and  it should be noted that TAID is a feature of the mobile system see paragraph[0071; and transmitting, by the UT, a connection complete message to the first SGW (20070192805, paragraph[0080], FIG. 5-6, after an initial handshake and receives a broadcast channel and other updates a user terminal may decides to end reception of the broadcast signal and may send a termination request to the satellite gateway), together with an attach request message for a core network of the mobile satellite communications system, which includes the first TAID 20070192805, paragraph [0067], FIG. 4-5, a user terminal located in a satellite service area powers on and receives a satellite forward control channel (FCC), such as the broadcast control channel (BCCH) in GSM, the user terminal then logs onto the cellular satellite communication system via a registration handshake procedure; the act of logging on, or registering, informs the satellite gateway of the general location of the user terminal relative to spotbeam identities (IDs) of the cellular satellite system, this is also referred to as performing a location update; the identity of the spotbeam in which the user terminal  is registered is recorded in the home location register (HLR) of the satellite network, which may be co-located with the satellite gateway; the user terminal itself is identified by a unique identifier, such as,  an electronic serial number, a temporary station identifier, such as a TMSI used in GSM, may be assigned to the user terminal to avoid repeatedly sending the electronic serial number of the user terminal over the air interface, and the TMSI is TAID  .  

Regarding claim 6 : Dutta discloses the method according to claim 5, further comprising: transmitting, by the UT, a position verification message to the first SGW when the UT moves to a new location more than a predetermined threshold distance from its previously reported location20070192805, see paragraph[0069], a user terminal sends a broadcast channel request message when making a connection with  a new to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], with the new  broadcast channel request message  the UE may include a requested channel number and an identification of the user terminal, and the broadcast channel request message from the user terminal may also  include a precise user location obtained from a GPS receiver in the user terminal, wherein the position verification message includes updated position information identifying a new location of the UT 20070192805, see paragraph[0069], a user terminal sends a broadcast channel request message to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], a broadcast channel request message  may include a requested channel number and an identification of the user terminal, and the broadcast channel request message from the user terminal may  include a precise user location obtained from a GPS receiver in the user terminal, and see paragraph [0060], a location update is performed in  the satellite gateway (in the case of a user terminal entering a spotbeam) or in the Ancillary Terrestrial Component (ATC)  (in the case of a user terminal  entering an ATC cell) may send a notification to the broadcast controller identifying the user terminal, and the notification may also include authentication information about the user terminal, the broadcast controller may retrieve a profile associated with the user terminal  from the database and check the profile to determine if the user terminal is associated with a subscription to a program that is currently being broadcast by the broadcast controller, and if applicable, the broadcast controller may also verify the authenticity of the user terminal) ; processing a response message received by the UT in response to the position verification message, which includes either the first TAID when the new location of the UT is associated with the one tracking area or a second TAID that identifies another of the plurality of tracking areas that is associated with the new location of the UT (20070192805, see paragraph[0069],  for a new satellite gateway, a user terminal sends a broadcast channel request message to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], a broadcast channel request message  may include a requested channel number and an identification of the user terminal, and the broadcast channel request message from the user terminal may  include a precise user location obtained from a GPS receiver in the user terminal. Note: TAID is associated with ATC not the satellite gateway, a user terminal is associated with UTID); determining whether the response message includes the first TAID or the second TAID; and transmitting, by the UT, a tracking area update message to the first SGW for the core network when it is determined that the response message includes the second TAID, wherein the tracking area update message includes the second TAID(20070192805, 20070192805, see paragraph [0071], the second  TAID, which is an ID that identifies the user terminal and may be either a temporary ID assigned by the satellite gateway, similar to TMSI in GSM, or directly traceable to the electronic serial number of the user terminal, such as the IMSI (International Mobile Subscriber Identity) in GSM, and see paragraph [0060], a location update is performed in  the satellite gateway (in the case of a user terminal entering a spotbeam) or in the Ancillary Terrestrial Component (ATC)  (in the case of a user terminal  entering an ATC cell) may send a notification to the broadcast controller identifying the user terminal, and the notification may also include authentication information about the user terminal, the broadcast controller may retrieve a profile associated with the user terminal  from the database and check the profile to determine if the user terminal is associated with a subscription to a program that is currently being broadcast by the broadcast controller, and if applicable, the broadcast controller may also verify the authenticity of the user terminal, and see paragraph [0094],  FIGS. 7 and 8. Referring to FIG. 7 (in conjunction with FIG. 4), a satellite gateway may receive a location update from a user terminal that is located in a spotbeam  (referred to herein as a primary spotbeam), the satellite gateway may then receive a program request (request broadcast_channel_ON) message from the user terminal in that location). 
.
Regarding claim 8 : Dutta discloses the method according to claim 5, wherein the connection complete message includes a gateway identifier (GWID) (20070192805, paragraph[0080], FIG. 5-6, using the said satellite identifier the user terminal performs initial communication, and  after an initial handshake and receives a broadcast channel and other updates a user terminal may decides to end reception of the broadcast signal and may send a termination request to the satellite gateway) that identifies the first SGW as the gateway that is servicing the UT for the connection(20070192805, paragraph [0025], a satellite gateway provides information to a user terminal that may include transmitting information from a satellite gateway to the user terminal  include identification information of the gateway and receives new information  as the information becomes available to the satellite gateway and  see paragraph [0072], a user terminal may perform  a subscription to the satellite gateway using the initial received information from the satellite gateway to receive future).  .  

Regarding claim 9. (Original) A mobile satellite communications system comprising: one or more non-geosynchronous orbit satellites; a user terminal (UT); a first satellite gateway (SGW) 20070192805, paragraph[0080], FIG. 5-6, UT performs an initial handshake with a satellite gateway  and receives a broadcast channel); and a core network; and wherein, when initiating establishment of a radio connection20070192805, paragraph[0080], FIG. 5-6, after an initial handshake and receives a broadcast channel and other updates a user terminal may decides to end reception of the broadcast signal and may send a termination request to the satellite gateway, the UT is configured to transmit a connection request message to the first SGW(20070192805, see paragraph [0021],  a user terminal initiates communication and determines the communication quality  and send  an indication of quality to a satellite gateway, and the indication of quality may include an indication of signal strength, signal to noise ratio, signal to interference ratio and/or bit error rate and see paragraph [0025], a satellite gateway provides information to a user terminal that may include transmitting information from a satellite gateway to the user terminal  as the information becomes available to the satellite gateway ), which includes position information identifying a current location of the UT and a UT identifier (UTID) (20070192805, see paragraph[0069], a user terminal sends a broadcast channel request message to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], a broadcast channel request message  may include a requested channel number and an identification of the user terminal, and the broadcast channel request message may  include a precise user location obtained from a GPS receiver in the user terminal), wherein the first SGW is configured to, after receiving the connection request message from the UT, determine, based on the position information, a one of a plurality of tracking areas that is 20070192805, see paragraph[0069], a user terminal sends a broadcast channel request message to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], a broadcast channel request message  may include a requested channel number and an identification of the user terminal, and the broadcast channel request message may  include a precise user location obtained from a GPS receiver in the user terminal, and to transmit a connection setup message back to the UT, which includes a first tracking area identifier (TAID) that identifies the one tracking area, wherein the UT is configured to, after receiving the connection setup message from the first SGW, transmit a connection complete message to the first SGW, together with an attach request message for the core network, which includes the first TAID(20070192805, see paragraph [0023], employing mobility management features of a cellular satellite mobile communication system using a cellular satellite, a user terminal may communicate with the space-based component including the satellite using a frequency in the satellite frequency band and may subsequently communicate with the ancillary terrestrial component, also using a frequency in the satellite frequency band, a component of wireless communications from a wireless terminal and/or BTS located in a different satellite cell over a satellite frequency and  it should be noted that TAID is a feature of the mobile system see paragraph[0071]), and wherein the first SGW is configured to, after receiving the connection complete and attach request messages from the UT, transmit an initial UT message to the core network, which includes the first TAID(20070192805, 20070192805, see paragraph [0071], the second  TAID, which is an ID that identifies the user terminal and may be either a temporary ID assigned by the satellite gateway, similar to TMSI in GSM, or directly traceable to the electronic serial number of the user terminal, such as the IMSI (International Mobile Subscriber Identity) in GSM  and see paragraph [0060], a location update is performed in  the satellite gateway (in the case of a user terminal entering a spotbeam) or in the Ancillary Terrestrial Component (ATC)  (in the case of a user terminal  entering an ATC cell) may send a notification to the broadcast controller identifying the user terminal, and the notification may also include authentication information about the user terminal, the broadcast controller may retrieve a profile associated with the user terminal  from the database and check the profile to determine if the user terminal is associated with a subscription to a program that is currently being broadcast by the broadcast controller, and if applicable, the broadcast controller may also verify the authenticity of the user terminal, and see paragraph [0094],  FIGS. 7 and 8. Referring to FIG. 7 (in conjunction with FIG. 4), a satellite gateway may receive a location update from a user terminal that is located in a spotbeam  (referred to herein as a primary spotbeam), the satellite gateway may then receive a program request (request broadcast_channel_ON) message from the user terminal in that location). 
.  
Regarding claim 10 : Dutta discloses the mobile satellite communications system according to claim 9, wherein: the UT is configured to transmit a position verification message to the first SGW when the UT moves to a new location more than a predetermined threshold distance from its previously reported location, wherein the 20070192805, see paragraph[0069], a user terminal sends a broadcast channel request message to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], a broadcast channel request message  may include a requested channel number and an identification of the user terminal, and the broadcast channel request message from the user terminal may  include a precise user location obtained from a GPS receiver in the user terminal, and see paragraph [0060], a location update is performed in  the satellite gateway (in the case of a user terminal entering a spotbeam) or in the Ancillary Terrestrial Component (ATC)  (in the case of a user terminal  entering an ATC cell) may send a notification to the broadcast controller identifying the user terminal, and the notification may also include authentication information about the user terminal, the broadcast controller may retrieve a profile associated with the user terminal  from the database and check the profile to determine if the user terminal is associated with a subscription to a program that is currently being broadcast by the broadcast controller, and if applicable, the broadcast controller may also verify the authenticity of the user terminal); the first SGW is configured to, after receiving the position verification message from the UT, determine, based on the updated position information, which of the plurality of tracking areas is associated with the new location of the UT, and to transmit a response message back to the UT, which includes either the first TAID when the new location of the UT is associated with the first tracking area or a second TAID that identifies another of the plurality of tracking areas that is associated with the new 20070192805, 20070192805, see paragraph [0071], the second  TAID, which is an ID that identifies the user terminal and may be either a temporary ID assigned by the satellite gateway, similar to TMSI in GSM, or directly traceable to the electronic serial number of the user terminal, such as the IMSI (International Mobile Subscriber Identity) in GSM  and see paragraph [0060], a location update is performed in  the satellite gateway (in the case of a user terminal entering a spotbeam) or in the Ancillary Terrestrial Component (ATC)  (in the case of a user terminal  entering an ATC cell) may send a notification to the broadcast controller identifying the user terminal, and the notification may also include authentication information about the user terminal, the broadcast controller may retrieve a profile associated with the user terminal  from the database and check the profile to determine if the user terminal is associated with a subscription to a program that is currently being broadcast by the broadcast controller, and if applicable, the broadcast controller may also verify the authenticity of the user terminal, and see paragraph [0094],  FIGS. 7 and 8. Referring to FIG. 7 (in conjunction with FIG. 4), a satellite gateway may receive a location update from a user terminal that is located in a spotbeam  (referred to herein as a primary spotbeam), the satellite gateway may then receive a program request (request broadcast_channel_ON) message from the user terminal in that location). 
.  
Regarding claim 11 : Dutta discloses the mobile satellite communications system according to claim 9, wherein the connection complete message includes a gateway identifier (GWID) that identifies the first SGW as the gateway that is servicing the UT for the connection(20070192805, paragraph[0080], FIG. 5-6, using the said satellite identifier the user terminal performs initial communication, and  after an initial handshake and receives a broadcast channel and other updates a user terminal may decides to end reception of the broadcast signal and may send a termination request to the satellite gateway).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at 
issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 3, 7, and  12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20070192805 to Dutta (hereinafter “Dutta”) in view of US. Pub. 20070281609 to Monte (hereinafter “Monte”).


Regarding claim 3 : Dutta discloses the UT according to claim 1, wherein: the processor is configured to control the UT to transmit a position verification message to the first SGW when the UT moves to a new location more than a predetermined threshold distance from its previously reported location, wherein the position verification message includes updated position information identifying a new location of the UT 20070192805, see paragraph[0069], a user terminal sends a broadcast channel request message to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], a broadcast channel request message  may include a requested channel number and an identification of the user terminal, and the broadcast channel request message from the user terminal may  include a precise user location obtained from a GPS receiver in the user terminal, and see paragraph [0060], a location update is performed in  the satellite gateway (in the case of a user terminal entering a spotbeam) or in the Ancillary Terrestrial Component (ATC)  (in the case of a user terminal  entering an ATC cell) may send a notification to the broadcast controller identifying the user terminal, and the notification may also include authentication information about the user terminal, the broadcast controller may retrieve a profile associated with the user terminal  from the database and check the profile to determine if the user terminal is associated with a subscription to a program that is currently being broadcast by the broadcast controller, and if applicable, the broadcast controller may also verify the authenticity of the user terminal)); includes the first TAID or the second TAID( 20070192805, see paragraph [0071], a channel_no as parameter identifies the particular broadcast channel from potential many other channels that is allocated to the user and a mobile station ID (MS_ID) is a TAID, which is an ID that identifies the user terminal and may be either a temporary ID assigned by the satellite gateway, similar to TMSI in GSM, or directly traceable to the electronic serial number of the user terminal, such as the IMSI (International Mobile Subscriber Identity) in GSM. Note: a new TAID may only be configured when for a new Mobil communication system change or wireless base station change  and the claimed handover does not claim the handover of a mobile terminal from one base station to another), and to control the UT to transmit a tracking area update message to the second SGW for the core network when it is determined that the response message includes the second TAID, wherein the tracking area update message includes the second TAID(20070192805, see paragraph [0071], the second  TAID, which is an ID that identifies the user terminal and may be either a temporary ID assigned by the satellite gateway, similar to TMSI in GSM, or directly traceable to the electronic serial number of the user terminal, such as the IMSI (International Mobile Subscriber Identity) in GSM, and see paragraph [0060], a location update is performed in  the satellite gateway (in the case of a user terminal entering a spotbeam) or in the Ancillary Terrestrial Component (ATC)  (in the case of a user terminal  entering an ATC cell) may send a notification to the broadcast controller identifying the user terminal, and the notification may also include authentication information about the user terminal, the broadcast controller may retrieve a profile associated with the user terminal  from the database and check the profile to determine if the user terminal is associated with a subscription to a program that is currently being broadcast by the broadcast controller, and if applicable, the broadcast controller may also verify the authenticity of the user terminal, and see paragraph [0094],  FIGS. 7 and 8. Referring to FIG. 7 (in conjunction with FIG. 4), a satellite gateway may receive a location update from a user terminal that is located in a spotbeam  (referred to herein as a primary spotbeam), the satellite gateway may then receive a program request (request broadcast_channel_ON) message from the user terminal in that location). 

However, Dutta does not explicitly teach the processor is further configured to process a handover command received by the UT from a second SGW of the mobile satellite communications system, wherein the handover command includes either the first TAID when the new location of the UT is associated with the one tracking area or a second TAID that identifies another of the plurality of tracking areas that is associated with the new location of the UT; and the processor is further configured to determine whether the handover command. However, Monte in the same or similar field of endeavor teaches the processor is further configured to process a handover command received by the UT from a second SGW of the mobile satellite communications system, wherein the 20070281609, see paragraph[0027], a handover system of wireless communications with a radio terminal from the ATC to the satellite if the radio terminal transmit power exceeds a threshold and a received satellite signal quality exceeds a threshold, and see paragraph [0016], a wireless communications systems may including a satellite gateway coupled to a communications network and operative to communicate with a communications satellite include a terrestrial terminal interface subsystem operative to communicate with a satellite gateway via the communications satellite using a first radio interface and to communicate with wireless terminals over a geographic area using a second radio interface. Note: this handover is between base station and satellite and TAID is associated with the base station and the existing TAID associated with the mobile terminal is the same because the change is from a satellite gateway identified by an ID   and other satellite  gateway due to the movement of the UT, which the UT performs the same procedure to get a channel number from the satellite gateway). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Monte into Dutta’s system/method because it would allow terrestrial networks satellite communication systems of satellite communication systems with cellular satellite communication.  Such combination would have been obvious to combine as both references are from analogous art where a  (Dutta; [0013]).

Regarding claim 7 : Dutta discloses the method according to claim 5, further comprising: transmitting, by the UT, a position verification message to the first SGW when the UT moves to a new location more than a predetermined threshold distance from its previously reported location, wherein the position verification message includes updated position information identifying a new location of the UT 20070192805, see paragraph[0069], a user terminal sends a broadcast channel request message to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], a broadcast channel request message  may include a requested channel number and an identification of the user terminal, and the broadcast channel request message from the user terminal may  include a precise user location obtained from a GPS receiver in the user terminal, and see paragraph [0060], a location update is performed in  the satellite gateway (in the case of a user terminal entering a spotbeam) or in the Ancillary Terrestrial Component (ATC)  (in the case of a user terminal  entering an ATC cell) may send a notification to the broadcast controller identifying the user terminal, and the notification may also include authentication information about the user terminal, the broadcast controller may retrieve a profile associated with the user terminal  from the database and check the profile to determine if the user terminal is associated with a subscription to a program that is currently being broadcast by the broadcast controller, and if applicable, the broadcast controller may also verify the authenticity of the user terminal)); determining whether the handover command includes the first TAID or the second TAID (20070192805, 20070192805, see paragraph [0071], the second  TAID, which is an ID that identifies the user terminal and may be either a temporary ID assigned by the satellite gateway, similar to TMSI in GSM, or directly traceable to the electronic serial number of the user terminal, such as the IMSI (International Mobile Subscriber Identity) in GSM)  ; and transmitting, by the UT, a tracking area update message to the second SGW for the core network when it is determined that the response message includes the second TAID, wherein the tracking area update message includes the second TAID(20070192805, 20070192805, see paragraph [0071], the second  TAID, which is an ID that identifies the user terminal and may be either a temporary ID assigned by the satellite gateway, similar to TMSI in GSM, or directly traceable to the electronic serial number of the user terminal, such as the IMSI (International Mobile Subscriber Identity) in GSM  and see paragraph [0060], a location update is performed in  the satellite gateway (in the case of a user terminal entering a spotbeam) or in the Ancillary Terrestrial Component (ATC)  (in the case of a user terminal  entering an ATC cell) may send a notification to the broadcast controller identifying the user terminal, and the notification may also include authentication information about the user terminal, the broadcast controller may retrieve a profile associated with the user terminal  from the database and check the profile to determine if the user terminal is associated with a subscription to a program that is currently being broadcast by the broadcast controller, and if applicable, the broadcast controller may also verify the authenticity of the user terminal, and see paragraph [0094],  FIGS. 7 and 8. Referring to FIG. 7 (in conjunction with FIG. 4), a satellite gateway may receive a location update from a user terminal that is located in a spotbeam  (referred to herein as a primary spotbeam), the satellite gateway may then receive a program request (request broadcast_channel_ON) message from the user terminal in that location). 

However, Dutta does not explicitly teach processing a handover command received by the UT from a second SGW of the mobile satellite communications system, wherein the handover command includes either the first TAID when the new location of the UT is associated with the one tracking area or a second TAID that identifies another of the plurality of tracking areas that is associated with the new location of the UT. However, Monte in the same or similar field of endeavor teaches processing a handover command received by the UT from a second SGW of the mobile satellite communications system, wherein the handover command includes either the first TAID when the new location of the UT is associated with the one tracking area or a second TAID that identifies another of the plurality of tracking areas that is associated with the new location of the UT 20070281609, see paragraph[0027], a handover system of wireless communications with a radio terminal from the ATC to the satellite if the radio terminal transmit power exceeds a threshold and a received satellite signal quality exceeds a threshold, and see paragraph [0016], a wireless communications systems may including a satellite gateway coupled to a communications network and operative to communicate with a communications satellite include a terrestrial terminal interface subsystem operative to communicate with a satellite gateway via the communications satellite using a first radio interface and to communicate with wireless terminals over a geographic area using a second radio interface. Note: this handover is between base station and satellite and TAID is associated with the base station and the existing TAID associated with the mobile terminal is the same because the change is from a satellite gateway  and other satellite  gateway due to the movement of the UT, which the UT performs the same procedure to get a channel number from the satellite gateway, and even if the second satellite gateway is associated with different base station, there is, within the wireless network, a change of TAID but this has nothing to do with the satellite gateway). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Monte into Dutta’s system/method because it would allow terrestrial networks satellite communication systems of satellite communication systems with cellular satellite communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  enhancement by terrestrial networks of cellular satellite communications system availability, efficiency and/or economic viability by terrestrially reusing at least some of the frequency bands allocated to cellular satellite communication systems (Dutta; [0013]).

Regarding claim 12 : Dutta discloses the mobile satellite communications system according to claim 9, wherein: the UT is configured to transmit a position verification message to the first SGW when the UT moves to a new location more than a predetermined threshold distance from its previously reported location, wherein the position verification message includes updated position information identifying a new location of the UT20070192805, see paragraph[0069], a user terminal sends a broadcast channel request message to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], a broadcast channel request message  may include a requested channel number and an identification of the user terminal, and the broadcast channel request message from the user terminal may  include a precise user location obtained from a GPS receiver in the user terminal, and see paragraph [0060], a location update is performed in  the satellite gateway (in the case of a user terminal entering a spotbeam) or in the Ancillary Terrestrial Component (ATC)  (in the case of a user terminal  entering an ATC cell) may send a notification to the broadcast controller identifying the user terminal, and the notification may also include authentication information about the user terminal, the broadcast controller may retrieve a profile associated with the user terminal  from the database and check the profile to determine if the user terminal is associated with a subscription to a program that is currently being broadcast by the broadcast controller, and if applicable, the broadcast controller may also verify the authenticity of the user terminal); the first SGW is configured to, after receiving the position verification message from the UT, determine, based on the updated position information, whether a 20070192805, see paragraph[0069], a user terminal sends a broadcast channel request message to the satellite gateway indicating that the user wishes to receive a broadcast channel, and see paragraph [0070], a broadcast channel request message  may include a requested channel number and an identification of the user terminal, and the broadcast channel request message may  include a precise user location obtained from a GPS receiver in the user terminal), (ii) the second SGW is configured to, after receiving the SGW handover message from the first SGW, determine, based on the updated position information, which of the plurality of tracking areas is associated with the new location of the UT, and to transmit a handover command message to the UT, which includes either the first TAID when the new location of the UT is associated with the first tracking area or a second TAID that identifies another of the plurality of tracking areas that is associated with the new location of the UT(20070192805, 20070192805, see paragraph [0071], the second  TAID, which is an ID that identifies the user terminal and may be either a temporary ID assigned by the satellite gateway, similar to TMSI in GSM, or directly traceable to the electronic serial number of the user terminal, such as the IMSI (International Mobile Subscriber Identity) in GSM  and see paragraph [0060], a location update is performed in  the satellite gateway (in the case of a user terminal entering a spotbeam) or in the Ancillary Terrestrial Component (ATC)  (in the case of a user terminal  entering an ATC cell) may send a notification to the broadcast controller identifying the user terminal, and the notification may also include authentication information about the user terminal, the broadcast controller may retrieve a profile associated with the user terminal  from the database and check the profile to determine if the user terminal is associated with a subscription to a program that is currently being broadcast by the broadcast controller, and if applicable, the broadcast controller may also verify the authenticity of the user terminal, and see paragraph [0094],  FIGS. 7 and 8. Referring to FIG. 7 (in conjunction with FIG. 4), a satellite gateway may receive a location update from a user terminal that is located in a spotbeam  (referred to herein as a primary spotbeam), the satellite gateway may then receive a program request (request broadcast_channel_ON) message from the user terminal in that location). 

However, Dutta does not explicitly teach (iii) the UT is configured to, after receiving the handover command message from the first SGW, determine whether the handover command message includes the first TAID or the second TAID, and to transmit a tracking area update message to the second SGW for the core network when it is determined that the handover command message includes the second TAID, wherein the tracking area update message includes the second TAID, and (iv) the second SGW is configured to, after receiving the tracking area update message from the UT, transmit the tracking area update message, including the second TAID, to the core network. However, Monte in the same or similar field of endeavor teaches (iii) the UT is  20070281609, see paragraph[0027], a handover system of wireless communications with a radio terminal from the ATC to the satellite if the radio terminal transmit power exceeds a threshold and a received satellite signal quality exceeds a threshold, and see paragraph [0016], a wireless communications systems may including a satellite gateway coupled to a communications network and operative to communicate with a communications satellite include a terrestrial terminal interface subsystem operative to communicate with a satellite gateway via the communications satellite using a first radio interface and to communicate with wireless terminals over a geographic area using a second radio interface. Note: this handover is between base station and satellite and TAID is associated with the base station and the existing TAID associated with the mobile terminal is the same because the change is from a satellite gateway  and other satellite  gateway due to the movement of the UT, which the UT performs the same procedure to get a channel number from the satellite gateway, and even if the second satellite gateway is associated with different base station, there is, within the wireless network, a change of TAID but this has nothing to do with the satellite gateway). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Monte into Dutta’s system/method because it would allow terrestrial networks satellite communication systems of satellite communication systems with cellular satellite communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  enhancement by terrestrial networks of cellular satellite communications system availability, efficiency and/or economic viability by terrestrially reusing at least some of the frequency bands allocated to cellular satellite communication systems (Dutta; [0013]).

Regarding claim 13 : Dutta discloses the mobile satellite communications system according to claim 12, wherein the connection complete message includes a first gateway identifier (GWID) that identifies the first SGW as the gateway that is initially servicing the UT for the connection(20070192805, paragraph[0080], FIG. 5-6, using the said satellite identifier the user terminal performs initial communication, and  after an initial handshake and receives a broadcast channel and other updates a user terminal may decides to end reception of the broadcast signal and may send a termination request to the satellite gateway). 

However, Monte in the same or similar field of endeavor teaches the handover command message includes a second gateway identifier (GWID) that identifies the second SGW as the gateway that is servicing the UT for the connection after the handover to the second SGWUT 20070281609, see paragraph[0027], a handover system of wireless communications with a radio terminal from the ATC to the satellite if the radio terminal transmit power exceeds a threshold and a received satellite signal quality exceeds a threshold, and see paragraph [0016], a wireless communications systems may including a satellite gateway coupled to a communications network and operative to communicate with a communications satellite include a terrestrial terminal interface subsystem operative to communicate with a satellite gateway via the communications satellite using a first radio interface and to communicate with wireless terminals over a geographic area using a second radio interface. Note: this handover is between base station and satellite and TAID is associated with the base station and the existing TAID associated with the mobile terminal is the same because the change is from a satellite gateway  and other satellite  gateway due to the movement of the UT, which the UT performs the same procedure to get a channel number from the satellite gateway. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to  (Dutta; [0013]).

Regarding claim 14 : Dutta discloses the mobile satellite communications system according to claim 12, wherein: the position verification message is transmitted to the first SGW via at least a first of the one or more non-geosynchronous orbit satellites (20070192805,  see paragraph[0106], geosynchronous satellite  ); wherein the second SGW is associated with at least a second of the of the one or more non-geosynchronous orbit satellites and  see paragraph[0106], non-geosynchronous satellite). 

However, Dutta does not explicitly teach the second SGW is configured to, after receiving the SGW handover message from the first SGW, transmit a satellite handover message to the second satellite; the second satellite is configured to, after receiving the satellite handover message from the first SGW, transmit a satellite handover response However, Monte in the same or similar field of endeavor teaches the second SGW is configured to, after receiving the SGW handover message from the first SGW, transmit a satellite handover message to the second satellite; the second satellite is configured to, after receiving the satellite handover message from the first SGW, transmit a satellite handover response message back to the second SGW, which includes satellite handover parameters; the handover command message is transmitted by the second SGW to the UT via the first SGW and at least the first satellite; and the tracking area update message is transmitted by the UT to the second SGW for the core network via at least the second satelliteUT20070281609, see paragraph[0027], a handover system of wireless communications with a radio terminal from the ATC to the satellite if the radio terminal transmit power exceeds a threshold and a received satellite signal quality exceeds a threshold, and see paragraph [0016], a wireless communications systems may including a satellite gateway coupled to a communications network and operative to communicate with a communications satellite include a terrestrial terminal interface subsystem operative to communicate with a satellite gateway via the communications satellite using a first radio interface and to communicate with wireless terminals over a geographic area using a second radio interface. Note: this handover is between base station and satellite and TAID is associated with the base station and the existing TAID associated with the mobile terminal is the same because the change is from a satellite gateway  and other satellite  gateway due to the movement of the UT, which the UT performs the same procedure to get a channel number from the satellite gateway. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Monte into Dutta’s system/method because it would allow terrestrial networks satellite communication systems of satellite communication systems with cellular satellite communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  enhancement by terrestrial networks of cellular satellite communications system availability, efficiency and/or economic viability by terrestrially reusing at least some of the frequency bands allocated to cellular satellite communication systems (Dutta; [0013]).

Regarding claim 15: Dutta discloses a  user terminal (UT) for a mobile satellite communications system. However, Dutta does not explicitly teach the mobile satellite communications system according to claim 14, wherein the connection complete message includes a first gateway identifier (GWID) that identifies the first SGW as the gateway that is initially servicing the UT for the connection, and the handover command message includes a second gateway identifier (GWID) that identifies the second SGW as the gateway that is servicing the UT for the connection after the handover to the 20070281609, see paragraph[0027], a handover system of wireless communications with a radio terminal from the ATC to the satellite if the radio terminal transmit power exceeds a threshold and a received satellite signal quality exceeds a threshold, and see paragraph [0016], a wireless communications systems may including a satellite gateway coupled to a communications network and operative to communicate with a communications satellite include a terrestrial terminal interface subsystem operative to communicate with a satellite gateway via the communications satellite using a first radio interface and to communicate with wireless terminals over a geographic area using a second radio interface. Note: this handover is between base station and satellite and TAID is associated with the base station and the existing TAID associated with the mobile terminal is the same because the change is from a satellite gateway identified by an ID   and other satellite  gateway due to the movement of the UT, which the UT performs the same procedure to get a channel number from the satellite gateway). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Monte into Dutta’s system/method because it  (Dutta; [0013]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


//DEBEBE A ASEFA/ Examiner, Art Unit 2476